Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 22-28 were previously withdrawn from consideration.  Claims 22 and 23 have been canceled with the response filed with the RCE of September 8, 2021.  Claim 24 has been rewritten to effectively depend from claim 33, and as such includes all the limitations of claim 33.  Claims 24-28 have been rejoined in view of the amendments and will continue to be treated in the instant Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal and distal membranes with irrigation and aspiration ports disposed between the membranes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 11, 14, 15, 17-21, 24-30 and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is nothing in the originally filed specification to support a 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25 and 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al (6,837,886) in view of the teaching of Edwards et al (6,258,087).
Regarding claims 33 and 34, Collins et al provide a system comprising an elongate catheter (12) comprising a radially expandable structure (28) at the distal end of the catheter body.  The expandable structure includes a plurality of struts having openings therebetween (Figure 5, for example).  A plurality of electrodes are supported by the expandable structure so as to be urged radially outward to engage a wall of a body lumen (Figures 6 and 24, for example), and a power source (4) is coupled to the 
Edwards et al disclose another expandable device having a plurality of electrodes (Figure 58, for example).  In particular, Edwards et al specifically teach that it is known to provide both irrigation and aspiration in the basket catheter device.  See, for example,column 3, lines 30-40 and column 10, lines 53-60.  To have provided both irrigation and aspiration ports in the Collins et al device to control the fluid environment during treatment would have been an obvious consideration for one of ordinary skill in the art since Edwards et al fairly teach it is known to provide both functions in an analogous expandable treatment device.
	Regarding claims 24 and 25, Collins et al disclose a method for removing tissue from a body lumen comprising positioning a radially expandable structure within a body lumen, expanding the structure to urge the electrodes into contact with tissue, and a delivering controlled energy to the tissue by energizing selected pairs of electrodes to treat the tissue.  See, for example, column 6, lines 1-10 and column 7, lines 20-40.
.


Claims 1-4, 9, 11, 14, 15, 17, 18, 20, 21, 26-30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al (6,837,886) in view of the teaching of Edwards et al (6,258,087) and further in view of the teaching of Swanson et al (6,640,120).
	Collins et al provide a system for remodeling eccentric target material of a blood vessel (col. 3, lines 1-4, for example).  The system comprises an elongate catheter (12) comprising a radially expandable structure (28) at the distal end of the catheter body.  A plurality of electrodes are supported on the expandable structure of the catheter and are urged against target material. A plurality of temperature sensors are configured to provide temperature measurement to control energy delivery to the electrodes (col. 8, lines 22-45, for example).  A power source (4) is coupled to the electrodes to remodel tissue, and a controller (8) couples the power source to the electrodes and is configured 
Collins et al provides an expandable structure having a plurality of struts and proximal and distal membranes (30,32) including an irrigation means to provide fluid to the expandable structure as addressed above, but fails to expressly disclose an aspiration port to remove fluid from the expandable structure.
Edwards et al disclose another expandable device having a plurality of electrodes (Figure 3, for example).  In particular, Edwards et al specifically teach that it is known to provide both irrigation and aspiration in the basket catheter device.  See, for example, columns 3 and 10 as addressed above.  To have provided both irrigation and aspiration ports in the Collins et al device to control the fluid environment during treatment would have been an obvious consideration for one of ordinary skill in the art since Edwards et al fairly teach it is known to provide both functions in an analogous expandable treatment device.
While Collins et al disclose heating tissue to less than 100 degrees Celsius, there is no express teaching of controlling temperature to a range from about 40 to about 63 degrees Celsius.  Swanson et al, as addressed in previous Office action, disclose a similar method and treating tissue in a blood vessel to maintain tissue temperature between about 50 and 60 degrees Celsius, and safely below about 65 degrees Celsius (col. 11, lines 52-55).  The use of 63 degrees Celsius as the temperature limit is deemed to be obviously within the range disclosed by Swanson et al.
To have provided the Collins et al device, as modified by the teaching of Edwards et al, with a controller that maintains tissue temperature below about 63 
	Regarding claims 2-4, Collins et al disclose activating selective pairs of electrodes in a bipolar manner to treat tissue (col. 7, lines 54-57 and col. 6, lines 11-42, for example).  
	Regarding claims 9, 11, 14 and 15, Collins et al expressly disclose activating various different subsets of electrodes for treating tissue, as well as the use of temperature sensors for controlling the delivery of energy to the various subsets to control the temperature of tissue (columns 8 and 9, for example).  Regarding claim 17, the examiner maintains that any RF energy source is capable of providing “bursts” of RF energy.  Regarding claim 18, the examiner maintains the feedback and controller would inherently provide different power and duration to different electrode regions dependent on the sensed temperature and/or impedance.  Regarding claim 20, the examiner maintains the impedance sensors of Collins et al (col. 8, lines 35-45) are inherently capable of functioning as a “material detector” as the impedance values are indicative of the material being sensed.  Regarding claim 21, the controller is configured to measure a characteristic of tissue (e.g. mapping) as disclose in column 8 of Collins et al.  Regarding claims 26-28, see above discussion of Swanson et al which discloses the particular temperature ranges for treating tissue in an analogous procedure.  Regarding claims 29 and 30, the examiner again maintains the Collins et al device is configured to treat tissue to any desired temperature range, and again directs attention to Swanson et .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al (6,837,886) in view of the teaching of Edwards et al (‘421) and further in view of the teachings of Swanson et al (6,640,120) and Eggers et al (5,419,767).
	Collins fails to disclose the control of the power level delivered by controlling the duty cycle of the energy source.
	As addressed in the previous Office action, Eggers et al disclose another catheter system for treating tissue, and specifically disclose controlling energy delivery by controlling a voltage, current or duty cycle of the energy source (col. 9, lines 15-32).
	To have used duty cycle to control the delivery of energy in the Collins et al system, as modified by the teachings of Edwards et al and Swanson et al, would have been an obvious consideration for one of ordinary skill in the art since Eggers et al fairly teach that is it known to control power delivery by controlling the duty cycle of the energy source.
Response to Arguments
Applicant has provided no substantive arguments in the response filed December 21, 2021.  The amendments have necessitated a new grounds of rejection as stated above.
Initially, it is noted that applicant’s originally filed specification fails to expressly disclose an irrigation port and an aspiration port located between the proximal and distal 
The examiner has cited the Edwards et al reference to teach the use of both aspiration and irrigation in an expandable treatment device.  The examiner maintains that Collins et al clearly provide proximal and distal membranes as addressed above, as well as irrigation provided within the environment created by the proximal and distal membranes.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794